            Case 1:16-cr-00776-VEC Document 979 Filed 02/08/19 Page 1 of 1
                                             U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

	   	   	    	   	   	   	   	   	   	
                                                     February 8, 2019

BY ECF
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Ciminelli, Aiello, & Gerardi, S2 16 Cr. 776 (VEC)

Dear Judge Caproni:

        The Government respectfully submits the attached Consent Preliminary Orders of
Forfeiture for Louis Ciminelli, Steven Aiello, and Joseph Gerardi, to be entered on consent of the
relevant parties.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                     By: /s/
                                                        Janis Echenberg / Robert Boone
                                                        David Zhou / Matthew Podolsky
                                                        Assistant United States Attorneys
                                                        (212) 637-2597/2208/2438/1947

cc: Counsel of record (via ECF)
